Citation Nr: 1412377	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-16 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

 Siobhan Brogdon, Counsel


INTRODUCTION


The Veteran served on active duty from January 1969 to January 1989 and served in Vietnam.  He died in January 2000.  The appellant is his surviving spouse.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) following a March 2002 rating decision by the VA Regional Office (RO) in Philadelphia, Pennsylvania which found that the appellant failed to submit new and material evidence to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  

In a November 2011 decision, the Board declined to reopen the issue of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed.

In January 2013, the United States Court of Appeals for Veterans Claims (Court) set aside the Board's November 2011 decision, and remanded the case for proceedings consistent with their decision. 

The case was remanded by Board decisions in June 2013 and September 2013.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that further assistance to the appellant is required to comply with the duty to assist provisions mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) as to the claim.

The Veteran's death certificate reflects that he died in January 2000.  The immediate cause of death was cessation of circulation due to or as a consequence of chronic diarrhea.  His service treatment records reflect that he was treated for rectal bleeding of unknown origin in 1970 and for stomach cramps, gastroenteritis, and internal hemorrhoids in 1981.

In April 1986, the Veteran sought treatment for complaints of burning in the stomach, nausea and tiredness.  It was noted that he had been tired for two months, and had had a supra-umbilical burning type sensation for the past three days that was worse at night.  He stated that food sometimes helped his symptoms.  Examination revealed a hemoglobin level of 14.4 g/dL and a hematocrit level of 43.6 percent.  Following examination, assessments of abdominal pain and fatigue with a question of etiology was provided.  Mylanta was prescribed.  On follow-up almost two weeks later, the Veteran indicated that umbilical pain was less frequent and that Mylanta helped each time.  An abdominal examination was negative.  The assessment was resolving abdominal pain - suspect self-limiting peptic ulcer.  On examination in March 1988 for retirement from active duty, reference was made to a decreased hemoglobin count.

Post service, private clinical records dated in October 1999 show that the Veteran had a medical history of esophageal ulcer and ulcers.

Pursuant to the Board's September 2013 remand, the case was referred to VA medical specialist for review of the record and a medical opinion as to any nexus to service.  In a report dated in January 2014, the examiner indicated that the claims folder was reviewed.  Some clinical history was recited.  However, the Board observes that the examiner did not at all refer to the Veteran's complaints and treatment in April 1986 for abdominal pain, ultimately suspected to be a self-limiting peptic ulcer.  The opinion only referenced complaints and treatment prior to and in 1981.  As such, this examination report is inadequate for adjudication purposes and must be returned to the examiner for a supplemental opinion.  

It is unfortunate that this case has to be remanded yet again.  However, the Board would be remiss in its duty to assist the claimant by not obtaining an adequate examination.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has stated that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with the Board errs in failing to ensure compliance. Id. 

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims folder to the same VA physician who reviewed the case in January 2014 for additional review of the record and a clinical opinion.  Access to the claims folder, to include Virtual VA, VBMS, and a copy of this remand must be made available to the physician.  The physician must provide an opinion, with detailed rationale in a narrative report, as to a) the likely medical cause for the Veteran's death, b) whether it is at least as likely as not that the cause of the Veteran's death had its origins in service, and c) whether it is at least as likely as not that the cause of the Veteran's death was related to symptoms he experienced during service, including abdominal pain in April 1986.  The examiner must also address whether it is at least as likely as not the Veteran's in-service exposure to Agent Orange or other environmental chemicals, including jet fuel, were implicated in the cause of his death.  A complete rationale for the opinions should be provided in a narrative report.

2.  The RO must ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. See Stegall.

3.  After taking any further development deemed appropriate, readjudicate the issue.  If the benefit sought is not granted, provide the appellant a supplemental statement of the case and afford her an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

